Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 19 October 1807
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


                        
                            My dear Ellen
                            
                            Washington Oct. 19. 07.
                        
                        I have nothing better to send you than an old song, but indeed I could send you nothing better. it was much
                            in vogue when I was of your age, & has lost nothing of it’s pathos by time. it shews the wonderful sources of comfort
                            which open themselves to every condition of man. I have not heard from the family since I left them at Monticello, but I
                            always hope the next post will bring me a letter. your friends here are all well. as Congress will meet this day week, we
                            begin now to be in the bustle of preparation. I am this week getting through the dining all my friends of this place, to
                            be ready for the Congressional campaign. when that begins, between the occupations of business & of entertainment, I
                            shall become an unpunctual correspondent. this letter is written Stylographically, not Polygraphically. the latter mode
                            you know; the former is new & may be explained to you hereafter. kiss your dear Mama for me, not forgetting your
                            sisters, remember me affectionately to your Papa, to whom I send newspapers, and accept for yourself my tender love
                        
                            Th: Jefferson
                            
                        
                    